DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-15, 18-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 14, the closest prior art of THIEL et al. (2010/0209002) discloses an optical device for measurement of three dimensional of an object by projecting a pattern on the object. The prior art fails to disclose or make obvious that each projection artifact of the plurality of projection artifacts has a trajectory, and wherein the trajectory of a given projection artifact of the plurality of projection artifacts describes a movement of the given projection artifact on the surface of the object as the distance from a baseline of the distance sensor to the object changes; and wherein an overlap of the trajectory of the given projection artifact with a trajectory of another projection artifact of the plurality of projection artifacts is minimized by the adjusted projection pattern; capturing an image of the object, including at least a portion of the adjusted projection pattern; and calculating a distance from the distance sensor to the object using information from the image, and in combination with the other recited limitations of claims 1, 14. Claims 2-5, 8-13, 15, 18-22 are allowed by the virtue of dependency on the allowed claims 1, 14.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 3, 2021